Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason(s) For Allowance
1.	Claims 3-7 are allowed. 
	The Following is an examiner’s statement of reasons for allowance
In regards to independent 3-7, applicants’ amendment and arguments are persuasive. Miki teaches all limitations of independent claims as shown in Non-Final Office action dated 12/08/2021. 


But, Miki, nor any other prior art of record teaches 

wherein the control circuit: causes the display to display an amount of electric power generated by the solar cell module as an indication regarding the amount of the electric power generated by the solar cell module, when the electricity storage system is in the predetermined state; and causes the display to display a fixed value as the indication regarding the amount of the electric power generated by the solar cell module, when the electricity storage system is not in the predetermined state; or

wherein the control circuit: causes the display to display an indication for checking whether a state of connection between the solar cell module and a second DC/DC converter that is Page 2 of 6Application No.: 16/610,069 connected between the solar cell module and the bidirectional inverter is normal, when the electricity storage system is in the predetermined state; and causes the display not to display the indication for checking whether the state of the connection between the solar cell module and the second DC/DC converter is normal, when the electricity storage system is not in the predetermined state; or

a communication unit, wherein the control circuit: causes the display to display an image for setting a signal to be received via the communication unit, when the electricity storage system is in the predetermined state, the signal indicating an instruction for reducing an amount of electric power that flows in a reverse direction into a system power source; and causes the display not to display the image for setting the signal to be received via the communication unit, when the electricity storage system is not in the predetermined state; or

wherein when a voltage of at least a reference value is detected in a terminal which connects a second DC/DC converter and the solar cell module, the control circuit causes the display to display an indication showing that the voltage of at least the reference value is detected, when the electricity storage system is not in the predetermined state, the second DC/DC converter being connected between the solar cell module and the bidirectional inverter. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMEED ALIZADA/Primary Examiner, Art Unit 2685